       Case 1:19-cv-01559-LGS Document 40 Filed 08/08/19 Page
                                                          USDC1 of 1
                                                                SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
                                                          DOC #:
UNITED STATES DISTRICT COURT                              DATE FILED: 8/8/2019
SOUTHERN DISTRICT OF NEW YORK

PETER J. NYGARD, et al.,
                                                          Civil Case No. 1:19-cv-01559
               Plaintiffs,
                                                               Judge Lorna G. Schofield
        v.
                                                         STIPULATION AND ORDER
LOUIS M. BACON,                                            EXTENSION OF TIME
               Defendant.


        Plaintiffs Peter J. Nygard, Nygard International Partnership, and Nygard Inc. and

Defendant Louis M. Bacon, stipulate and agree as follows:

        1.     The Court conducted a pre-trial conference, ordering that by July 18, 2019,

Defendant is to file his motion to dismiss, Plaintiffs are to file their opposition by August 16,

2019, and Defendant is to file his reply by August 30, 2019.

        2.     Plaintiffs recently obtained substitute counsel for this litigation. In connection

with that retention, Plaintiffs and Defendant agreed to an extension of the remaining briefing

schedule as follows:
                       or a pre-motion letter to file an amended complaint and attaching such complaint
        (1)    Plaintiffs’ opposition to Defendant’s motion to dismiss the complaint ^shall be
               filed by September 6, 2019, which opposition may also include an accompanying
               motion for leave to file an attached amended complaint; See the Court's Individual
                Rules concerning pre-motion letters.
        (2)    Defendant shall file any reply in support of his motion to dismiss the complaint
               and any opposition to Plaintiffs’ motion to amend the complaint by September
               26, 2019; and or shall file a response to the pre-motion letter by Sept. 13, 2019.

        (3)    Plaintiffs shall file any reply in support of their motion to amend the complaint by
               October 10, 2019.

        3.     An electronic of facsimile signature shall have the same effect as an original

signature on this stipulation.

New York, New York
August 8, 2019

1035279v.1
